DETAILED ACTION
This Action is in consideration of the Applicant’s response on March 7, 2022.  Claim 15 is cancelled by the Applicant.  Claim 1 is amended.  Claims 1 – 5, 7 – 13, and 16, where Claims 1 and 16 are in independent form, are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant’s arguments filed March 7, 2022 have been fully considered but they are not persuasive.  Applicant argued:
a)	Regarding Claim 1, the combination of Bakhle and Wolf do not disclose or suggest “for each of the at least two processes, to generate an accumulated result of the partially temporally overlapping processing for the sequence of blocks of data.”
The Office respectfully disagrees with Applicant’s assertions.
1.	With regards to a), the Applicant’s rationale for their argument appears to be that Wolf’s accumulated hash of the blocks of data does not teach of an accumulated result for each of a decryption process and a verification process [See Remarks, Pg. 8, 2nd and 3rd Para.].  In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	The Applicant states that Bakhle does not teach “of overlapping processing for each of a decryption process and a verification process to generate an accumulated result of the partially temporally overlapping processing for the sequence of blocks of data” (See Remarks, Pg. 8, 2nd Para. (emphasis added by Applicant)).  However, it is clear that Bakhle discloses of a decryption process to generate an accumulated result of the temporally overlapping processing for the sequence of blocks of data.
	Bakhle discloses that to decrypt the encrypted file, the entire encrypted message is decrypted by decrypting and hashing the decrypted data simultaneously one block at a time [Fig. 5 and 6; Col. 5, lines 24-27, Col. 6, lines 46-63].  Therefore, the decrypted message is an accumulated result of the temporally overlapping processing for the sequence of blocks of data for the decryption process.
	Bakhle also discloses that the hash of the decrypted data is used as a signature to authenticate the sender, etc. [Fig. 5; Para. Col. 8, lines 3-20].  While there is a result of the temporally overlapping processing for the sequence of blocks of data for the verification process, it is unclear whether the hashes of the blocks of data are accumulated or grouped together to generate the signature.  Bakhle only indicates that the signature is generated using the hash of the decrypted data.  To teach this deficiency, the Office relied on Wolf. 
	Wolf discloses that the signature can be generated using the accumulated hash of several blocks of the data file [Fig. 1, para. 0009-10].  The incorporation of the accumulated hash data taught in Wolf with the system described in Bakhle teaches the generating of an accumulated result of the partially temporally overlapping processing for the sequence of blocks of data for the verification process as claimed.  Therefore, the combination of Bakhle and Wolfe teaches of generating an accumulated result for each of a decryption process (i.e., decrypted message/file) and a verification process (i.e., accumulated hash signature).
	The Applicant indicates that Bakhle does not mention downloading data [See Remarks, Pg. 9, 1st Para.].  The Office opines this is immaterial since there is no indication of “downloading” within the claims.  There only requirement is that the data is “fetched” or received [See, Claim 1].
	The Applicant also argues that Bakhle discloses that the ciphering and hashing operations must be performed only on a single block of data [See Remarks, Pg. 9, 2nd Para.].  The Applicant appears to overlook the term “until” in the cited text.  Contrary to Applicant’s interpretation of Bakhle, the ciphering and hashing of a single block of data until they are both complete does not preclude or prohibit the ciphering and hashing of additional blocks of data.  This system describes how it ensures the at least partially temporally overlapping processing by at least two processes (decryption and verification) are performed on the same fetched block of data, one at a time [Fig. 8, Col. 13, lines 32-46].  As shown by Bakhle, the data is processed by the BCC (both decryption and verification processes) in blocks [See Figs. 3, 6, and 8; Col. 5, lines 24-27, Col. 6, lines 46-63].  Therefore, the combination of Bakhle and Wolfe discloses the claimed limitations.

2.	The Applicant’s arguments and corresponding amendment to Claim 1 clarify the claim to remove any 35 U.S.C. 112(f) claim interpretation.  The term “circuitry” does not trigger 112(f) claim interpretation and, therefore, the 112(b) rejection for Claims 1 – 5, 7 – 13, and 15 is withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5, 7 – 9, 12, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,021,201 (hereinafter “Bakhle”), in view of PGPub. 2013/0263255 (hereinafter “Wolf”).
3.	Regarding Claims 1, and 16, Bakhle discloses an apparatus [Fig. 2 and 3; Col. 5, lines 14-27; cryptographic device], comprising:
	fetch circuitry configured to fetch a sequence of blocks of data [Fig. 2; Col. 5, lines 33-43; management processor]; and
processing circuitry coupled to the fetch circuitry and configured to subject, in response to program instructions that are separate from the sequence of blocks of data, the fetched sequence of blocks of data to at least partially temporally overlapping processing by at least two processes [Figs. 2, 3 and 6, Col. 5, line 50 – Col. 6, line 35; Col. 9, lines 11-55; BCC comprises a cipher unit and a hash unit that run in parallel], and, for each of the at least two processes, to generate an accumulated result of the partially temporally overlapping processing for the sequence of blocks of data [Col. 6, lines 46-63; entire encrypted message is decrypted];
wherein the at least two processes comprise cryptographic processes to generate respective  cryptographic results for the sequence of blocks of data [Col. 5, lines 24-27; Col. 6, lines 46-63; entire encrypted message is decrypted and hash is performed for each block]; and
wherein the at least two processes comprise a decryption process to generate decrypted data from the sequence of blocks of data and a verification process to verify
While Bakhle discloses the hashing of each block of data, Bakhle does not specifically disclose of an accumulated hash of the blocks of data.
Wolf discloses that it is well-known in the art before the effective date of the current invention that a hash of a data file is an accumulated hash of several pieces of the data file [Fig. 1; Para. 0009-10].  Also, alternatively, Wolf discloses that the use of the hash function verifies the data file has not been changed (untampered) [Para. 0011].  It would have been obvious to one skilled in the art before the effective filing date of the current invention to incorporate the teachings of Wolf with Bakhle since the disclosure used indicate the well-known process of hashing a data file in series when the file is processed in blocks.  The combination indicates that the hashing performed in Bakhle can be the accumulated hash of the sequence of blocks described in Wolf.  The motivation to do so is to use well-known, standard cryptographic procedures for wider acceptability (obvious to one skilled in the art).
4.	Regarding Claim 2, Bakhle, in view of Wolf, discloses the limitations of Claim 1.  Bakhle further discloses that the processing circuitry comprises at least two processing pipelines to subject the fetched sequence of data blocks to parallel processing to perform respective ones of the at least two processes [Fig. 3; Col. 5, line 50 – Col. 6, 21].
5.	Regarding Claim 3, Bakhle, in view of Wolf, discloses the limitations of Claim 2.  Bakhle further discloses that the processing circuitry comprises synchronization circuitry to pause advancement to process a next fetched block of data by at least one of the at least two processing pipelines that completes processing of the fetched data block while another of the at least two processing pipelines continues to process the fetched data block [Fig. 6; Col. 5, lines 24-26; Col. 9, lines 35-44]. 
6.	Regarding Claim 4, Bakhle, in view of Wolf, discloses the limitations of Claim 1.  Bakhle further discloses that the processing circuitry comprises at least two general purpose processors executing respective streams of program instructions to subject the fetched sequence of data blocks to parallel processing to perform respective ones of the plurality of processes [Fig. 3; Col. 5, lines 50-66].
7.	Regarding Claim 5, Bakhle, in view of Wolf, discloses the limitations of Claim 4.  Bakhle further discloses that at least one of the respective streams of program instructions comprises a synchronization instruction to pause advancement to process a next fetched block of data by at least one of the at least two general purpose processors that completes processing of the next fetched data block while another of the at least two general purpose processors continues to process the next fetched data block [Fig. 6; Col. 5, lines 24-26; Col. 9, lines 35-44].
8.	Regarding Claim 7, Bakhle, in view of Wolf, discloses the limitations of Claim 1.  Wolf further discloses that the at least two processes comprise a verification process to generate a combined result from the respective accumulated cryptographic results to verify integrity of the data file and a signature process to sign the data file [Fig. 1; Para. 0009-11].
9.	Regarding Claim 8, Bakhle, in view of Wolf, discloses the limitations of Claim 7.  Wolf further discloses that the data file comprises a data file downloaded to the apparatus for subsequent storage in and use by the apparatus, the verification process verifies the data file is unaltered since a previous verification and the signature process generates a signature to be used by the apparatus to determine the data file is unaltered within the apparatus [Para. 0011].
10.	Regarding Claim 9, Bakhle, in view of Wolf, discloses the limitations of Claim 8.  Wolf further discloses that the data file comprises a software program to be executed by the apparatus [Para. 0011].
11.	Regarding Claim 12, Bakhle, in view of Wolf, discloses the limitations of Claim 8.  Wolf further discloses that use of the signature by the apparatus to determine the data file is unaltered requires less time to perform than the verification process [Para. 0011].
12.	Regarding Claim 13, Bakhle, in view of Wolf, discloses the limitations of Claim 8.  Bakhle further discloses that the verification process and the signature process are initiated by receipt by the apparatus of a pointer to a start position of memory address region within the memory storing the data file [Col. 9, line 45 – Col. 10, line 33], and a security certificate for use in the verification process [Col. 4, lines 3-26].
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bakhle, in view of Wolf, in further view of PGPub. 2014/0325239 (hereinafter “Ghose”).
13.	Regarding Claim 10, Bakhle, in view of Wolf, discloses the limitations of Claim 8.  Neither Bakhle nor Wolf, however, specifically discloses that the software program is downloaded to the apparatus as part of a software update process.
	Ghose discloses a system and method for verifying programs that are to be executed [Abstract].  Ghose further discloses the verification is also performed for software updates [Para. 0054, 0072].  It would have been obvious to one skilled in the art before effective filing date of the current invention to incorporate the teachings of Ghose with Bakhle since both systems can perform hashing and verification of data.  The motivation to do so is to enable the Bakhle system to update its software when needed (obvious to one skilled in the art).  
14.	Regarding Claim 11, Bakhle, in view of Wolf, discloses the limitations of Claim 8.  Neither Bakhle nor Wolf, however, specifically discloses that the data file is blocked from the subsequent storage in and use by the apparatus when the verification process fails to verify the data file is unaltered since the previous verification.
Ghose discloses a system and method for verifying programs that are to be executed [Abstract].  Ghose further discloses that the data file is blocked from the subsequent storage in and use by the apparatus when the verification process fails to verify the data file is unaltered since the previous verification [Para. 0024, 0080].  It would have been obvious to one skilled in the art before effective filing date of the current invention to incorporate the teachings of Ghose with Bakhle since both systems can perform hashing and verification of data.  The motivation to do so is to prevent the Bakhle system from executing altered software (obvious to one skilled in the art).  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tae K. Kim, whose telephone number is (571) 270-1979.  The examiner can normally be reached on Monday - Friday (10:00 AM - 6:30 PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jorge Ortiz-Criado, can be reached on (571) 272-7624.  The fax phone number for submitting all Official communications is (703) 872-9306.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the examiner at (571) 270-2979.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
/TAE K KIM/Primary Examiner, Art Unit 2496